DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims  1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 6 recite a crush strength property in terms of pounds-force, but there is no corresponding size or area for the sample that the recited force is able to crush. The amount of crushing force needed would necessarily increase with increasing size, and thus a corresponding area for the sample is needed for the metes and bounds of said claims to be clear. From the instant specification, it appears that the crush strength is measured with cylindrical samples having a 1 mm diameter. These parameters are assumed for purposes of examination on merits and for comparison with prior art crush strength properties. Because 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahar (US 7556793). 
	Regarding claim 1, Dahar teaches a porous ceramic material comprising a plurality of sintered ceramic titanium dioxide particles (see column 6, lines 11-12 and column 6, lines 52-53, and column 3, Iines 28-30, the material having a pore volume (PV) between 0.20 and 0.60 mUg (see column 11, Table 3 Example 6, Iine 51, wherein HgPV is 0.23 cc/g) and a crush strength (CS) of no less than 3 lbf (see column 2, Iines 66 to column 3, Iine 1, wherein crush strength is taught to be greater than 2.0 kg/mm i.e. approximately 5.6 lbf). The Dahar crush strength of 2.0 kg/mm is given for a sample cylinder of 1.0 mm, and using the area of this 1.0 mm diameter cylinder, a crush strength of 25 N/mm2 is determined. The instant crush strength in pounds force appears to be based off of an exemplary sample cylinder having a diameter of 1.55 mm. This indicates a minimum value of 3 lbf = 1.89 N/mm2. Thus the Dahar rutile meets the crush strength limitation of the instant claim. 
	Dahar teaches that at least 10 wt% of said titanium dioxide is rutile phase (see column 11, Table 3, Example 6, Iine 49). Each limitation of instant claim 1 is met by the Dahar rutile material, and the claim is therefore anticipated by the prior art of record. 
claims 2-4, as shown above, Dahar teaches an embodiment having a rutile content of 98 wt%. 
	Regarding claim 5, Dahar teaches a surface area of 2.5 m2/g (see Abstract). 
	Regarding claim 6, Dahar teaches a porous ceramic material comprising a plurality of sintered ceramic titanium dioxide particles (see column 6, lines 11-12 and column 6, lines 52-53, and column 3, Iines 28-30, the material having a pore volume (PV) between 0.20 and 0.60 mUg (see column 11, Table 3 Example 6, Iine 51, wherein HgPV is 0.23 cc/g) and a crush strength falling within the range of the instant claim (see column 2, Iines 66 to column 3, Iine 1, wherein crush strength is taught to be greater than 2.0 kg/mm i.e. approximately 5.6 lbf). The Dahar crush strength of 2.0 kg/mm is given for a sample cylinder of 1.0 mm, and using the area of this 1.0 mm diameter cylinder, a crush strength of 25 N/mm2 is determined. This value is equivalent to 5.6 lbf per mm2. 
	Dahar teaches that greater than 14 wt% of said titanium dioxide is rutile phase (see column 11, Table 3, Example 6, Iine 49). Each limitation of instant claim 6 is met by the Dahar rutile material, and the claim is therefore anticipated by the prior art of record. 
	Regarding claims 7-8, as shown above, Dahar teaches an embodiment having a rutile content of 98 wt%.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 9-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benham et al (US 9289739).
	Regarding claim 9, Benham discloses a process of making a porous (see column 15, Iines 28-29) ceramic material (see Abstract), the process comprising the steps of: preparing a mixture (see column 16, Iines 46-48) that can comprise titanium dioxide (see column 15, Iines 5-7), water (see column 16, Iines 47-49), a fluoride source (column 16, Iines 46-48), and an acid (ibid.), thereafter sintering the mixture (see column 18, Iines 34-37). Benham does not teach an exemplary embodiment wherein each of the TiO2, water, fluoride source, and acid contents falls within the corresponding ranges of the instant claim. However, Benham teaches that the fluoride component content is about 3-25 wt% based on the weight of the solid oxide (see column 17, lines 10-15). This amount corresponds to a fluoride source amount relative to the titanium oxide amount (when this solid oxide is chosen from the small and finite list of oxides given) that overlaps the ranges of the instant claim 9 when said ranges are expressed compared to one another. As Benham teaches that said fluoride component can comprise a combination of compounds, and that at least one can be an acid, routine optimization in choosing from the finite list provide would lead to an embodiment wherein an acid and an addition fluoride are selected for the mixture. The aforementioned 3-25% range is sufficient such that greater than 1 wt% acid and greater than 2 wt% other fluoride source could be selected through routine optimization and experimentation. Benham further teaches a water content falling within the instantly claimed range (see column 51, lines 1-5). Each compositional limitation of the instant claim would have been realized by one of ordinary skill in the art through routine optimization and experimentation with the overlapping ranges taught by Benham.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Claim 9 is therefore not patentably distinct over the prior art of record. 
	Regarding claim 10, Benham teaches that a fluoride source can be ammonium bifluoride. 
	Regarding claims 11-14, as above, the Benham range for the fluoride component overlaps and thus renders obvious the ranges and amounts of said claims. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 19, Benham teaches drying the mixture (see column 17, lines 16-19). 
Regarding claim 20, Benham teaches that the mixture is heated to a temperature within a range from 300 to 1000 C (column 18, lines 34-37). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
10.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Benham et al (US 9289739) in view of Beall et al (US 8591623).
	Regarding claim 15, the claim differs from Benham as applied above because Benham does not teach an embodiment wherein the mixture further comprises one or more naturally occurring thermally decomposable materials. However, it would have been obvious to one of ordinary skill in the art to modify Benham in view of Beall in order to include such a component in the Benham mixture, because Beall teaches a similar process for making a porous ceramic material comprising titanium dioxide, and teaches that the mixture comprises one or more naturally occurring thermally decomposable materials (see column 8, Iines 43-45, “the preferred nut shell pore former is manufactured from ground walnut shells, most preferably English walnut shells”). It would have been obvious to one of ordinary skill in the art to combine these references and incorporate a naturally occurring thermally decomposable material, such as walnut shells, because the shells of nuts, including walnuts, are shown by Beall to be advantageous pore formers for materials such as those taught by Behan that may be used as catalysts comprising titanium dioxide, that also have very low incidences of cracking. One would have had a reasonable expectation of success in the modification because Benham and Beall are drawn to similar types of titania porous materials. Each limitation of claim 15 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
11.	Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benham et al (US 9289739) in view of Dahar (US 7556793) and Daoud et al (US 7225847). 
	Regarding claim 16, the claim differs from Benham et al as applied above because Benham does not teach that the acid component can be formic acid. However, it would have been obvious to one of ordinary skill in the art to modify Benham in view of Dahar in order to use such an acid because Dahar teaches a similar process, and teaches that the acid component is formic acid (see column 11, Iines 16-17). It would have been obvious to one of ordinary skill in the art to combine these references, and incorporate formic acid into the mixture, because formic acid is shown by Beall to be a known catalyst for the hydrolysis and condensation of titanium precursors, and can be used as a crystallization-accelerating and stabilizing agent (see Daoud et al column 3, Iines 64-67). This would provide motivation for a skilled artisan to include formic acid as the acid component called for by Benham, because it is shown in Dahar that the acid can be used to achieve equivalent and expected results to the acids taught in Benham. Each limitation of instant claim 16 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 17, Dahar teaches extruding the mixture before sintering (see column 11, Iines 21-24).
	Regarding claim 18, Dahar teaches forming the mixture into one or more discrete bodies before sintering (see column 1, Iines 43-52).
Conclusion
12.	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW12 February 2021